UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number0-22405 Information Analysis Incorporated (Exact Name of Registrant as Specified in Its Charter) Virginia 54-1167364 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11240 Waples Mill Road Suite 201 Fairfax, Virginia 22030 (703)383-3000 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 ofRegulationS-T(§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” inRule12b-2of the Exchange Act. Large accelerated filer o Accelerated filer o Non-acceleratedfiler o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined inRule12b-2of the Exchange Act). Yeso Noþ As of May 8, 2012, 11,201,760 shares of common stock, par value $0.01 per share, of the registrant were outstanding. Information Analysis Incorporated Form 10-Q First Quarter 2012 INFORMATION ANALYSIS INCORPORATED FORM 10-Q Index Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited except for the balance sheet as of December 31, 2011) 3 Balance Sheets as of March 31, 2012 and December 31, 2011 3 Statements of Operations for the three months ended March 31, 2012 and March 31, 2011 4 Statements of Cash Flows for the three months ended March 31, 2012 and March 31, 2011 5 Notes to Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 18 2 Information Analysis Incorporated Form 10-Q First Quarter 2012 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INFORMATION ANALYSIS INCORPORATED BALANCE SHEETS (Unaudited) March 31, 2012 December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses Note receivable , current Total current assets Fixed assets, net Note receivable , long-term Other assets Total assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Commissions payable Deferred revenue Accrued payroll and related liabilities Other accrued liabilities Income taxes payable - Total current liabilities Stockholders' equity: Common stock, par value $0.01, 30,000,000 shares authorized; 12,839,376 shares issued, 11,196,760 outstanding Additional paid-in capital Accumulated deficit ) ) Treasury stock, 1,642,616 shares at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements 3 Information Analysis Incorporated Form 10-Q First Quarter 2012 INFORMATION ANALYSIS INCORPORATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, Sales Professional fees $ $ Software sales Total sales Cost of sales Cost of professional fees Cost of software sales Total cost of sales Gross profit Selling, general and administrative expenses Commissions on sales Loss from operations ) ) Other income, net Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Earnings per common share: Basic: $ $ Diluted: $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements 4 Information Analysis Incorporated Form 10-Q First Quarter 2012 INFORMATION ANALYSIS INCORPORATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock option compensation Bad debt expense - Changes in operating assets and liabilities Accounts receivable ) Other receivables and prepaid expenses Accounts payable and accrued expenses ) Deferred revenue ) ) Commissions payable Net cash provided by (used in)operating activities ) Cash flows from investing activities: Net cash provided by investing activities - - Cash flows from financing activities: Proceeds from note receivable Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental cash flow information Interest paid $
